TimliN, J.
The appellant assigns error because the trial court denied his motion to dismiss the respondent’s appeal to the circuit court from the award of commissioners, based on the ground that such appeal did not include the award of nominal damages to Mary E. Peffer. This objection cannot prevail under the rule of Brickles v. Milwaukee L., H. & T. Co., ante, p. 358, 114 N. W. 810. The trial court charged the jury in this case as he did in Marsh v. Milwaukee L., S. & T. Co., post, p. 384, 114 N. W. 804, and for this last error the judgment appealed from must be reversed.
By the Court. — The judgment of the circuit court is reversed, and the cause remanded for a new trial.